Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 08/18/2015 based on DE20 20159 005 752.7 in parent case 15/747865 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the longitudinal length in claim 2, the handle on the lid in claim 9, the tabs being beveled in claim 11.

Claims 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   It is unclear where is the longitudinal length is.  The specification only defines the longitudinal expanse.   Also, it seems the case as disclosed is longer between sidewalls, not between front and back wall.  Please explain.
Regarding claim 9, it is unclear where is the handle on the lid.
Regarding claim 11, it is unclear how the tabs being beveled in claim 12.


Claims 1-5, 6-8, 10-11, 14,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coburn et al. (20150310842).  Coburn teaches a stackable box with first and foot strips at 70a, a first projections at 70x on the strip, first coupling at 70b on lid with first and second couplings at 70y. 
Regarding claims 2 and 3, note there are regions adjacent 70a which has a length greater than 70a.
Regarding claim 4, the coupling comprising an opening (hemispherical shape) for receiving the protrusions.
Regarding claim 6 and 10, note the latches in front of fig. 2, and the latches is vertically displaceable as claimed.
Regarding claim 7, note the carrying handle on the front of fig. 2 in a recessed portion.
Regarding claim 9, note the “tab” is broad and does not impart any shape or structure over the coupling parts in Coburn.
Regarding claim 14, note the any of the rib would meet the claimed rib.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Metabowerke (DE2014103695). Metabowerke teaches that it is known in the art to provide handle on both the lid and the front.   It would have been obvious to one of ordinary skill in the art to provide handle on the lid as taught by Metabowerke to enable one to handle the container differently and/or for convenience. 

Claims 1-5, 7-9, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metabowerke (DE2014103695). Metabowerke teaches a stackable box, comprising: a lower part, a first and second foot strips 13’ arranged on an underside of the lower part, a first projection extending from the first foot strip at 8 in figs. 4, 7, 10, 13, and first and second coupling on the lid directly above the projections.
This show the rear recesses 7 a rear-facing undercut 8th in which a corresponding projection of a rear foot of another container can engage, so that a hinge-like effect of the two rear recesses 7 in conjunction with the associated feet results and a on the container shown 100 arranged, a second foot strip (22b) arranged on the underside of the lower part; (with emphasis)

Regarding claim 2, note the receiving region being the recesses 7 receiving the correspond projection.
Regarding claim 14, note there are ribs between the recess of the lid handle and the recesses on either the front of back.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metabowerke in view of Pauser et al. (de19900361a1, of record).  Pauser teaches that it is known in the art to provide vertically locking element on the front side at 48.  It would have been obvious to one of ordinary skill in the art to provide vertically locking element as taught by Pauser to provide added security.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Metabowerke in view of Koenig et al. (20110168729). it would have been obvious to one of ordinary skill in the art to provide the engagement tabs in Metabowerke to be beveled as taught by Koenig to enable one to engage the parts easily.

Claims 1-5, 7, 8, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin DE202012002819.  Lin teaches a stackable box, comprising: a lower part, a first and second foot strips (note the protruding strip portion where 23 is attached.  See fig. 6) arranged on an underside of the lower part, a first projection 23 extending from the first foot strip, and first and second couplings 13 on the lid directly above the projections.
Regarding claim 2, note the receiving portion at 11/14 and also form the openings in claim 13.
	Regarding claim 14, note the cross rib at 22.

Note the Lin references with protrusions at 1231 from foot strips at 123 which can also be used in 102/103 rejections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733